353 F.2d 211
Lela S. WIER, Appellant,v.James L. ENOCHS, Director of Internal Revenue, Appellee.
No. 21820.
United States Court of Appeals Fifth Circuit.
November 26, 1965.

Appeal from the United States District Court for the Southern District of Mississippi; William Harold Cox, Judge.
deQuincy V. Sutton, Meridian, Miss., for appellant.
Louis F. Oberdorfer, Asst. Atty. Gen., Lee A. Jackson, Meyer Rothwacks, Melva M. Graney, Donald W. Williamson, Thomas L. Stapleton, Attys., Dept. of Justice, Washington, D. C., Robert E. Hauberg, U. S. Atty., Jackson, Miss., John B. Jones, Jr., Acting Asst. Atty. Gen., Edwin R. Holmes, Jr., Asst. U. S. Atty., of counsel, Dept. of Justice, Washington, D. C., for appellee.
Before WISDOM, Circuit Judge, and DAWKINS and AINSWORTH, District Judges.
PER CURIAM.


1
This is an appeal from a judgment, based upon a jury verdict, rejecting appellant's demands in an income tax refund suit.


2
We have carefully reviewed all of the proceedings in the court below and have given due consideration to all of appellant's contentions here. Finding no error, the judgment is


3
Affirmed.